Citation Nr: 1413398	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-44 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for a bilateral hand disorder, inclusive of peripheral neuropathy and arthritis, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 24, 2008, to June 26, 2013, and in excess of 70 percent on and after June 27, 2013.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying service connection for hypertension and a bilateral hand disorder and a rating decision of October 2010, granting service connection for PTSD and assigning a 30 percent rating therefor, effective from October 24, 2008.

These matters were most recently before the Board in April 2013, when they were remanded to the VA's Appeals Management Center (AMC) for additional procedural and evidentiary development.  While the case remained in remand status, the AMC by its rating decision of September 2013 increased the rating assigned for PTSD from 30 percent to 70 percent, effective from June 27, 2013.  As such, the issue relating to the ratings for assignment for the Veteran's PTSD has been recharacterized as indicated on the title page.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its April 2013 remand, the Board specifically directed the AMC to undertake consideration of all of the evidence made a part of the record since entry of the statement of the case in December 2011, including in particular additional VA treatment records added to the virtual claims folder of the Veteran with entries dated subsequent to December 2011 and which were pertinent to his PTSD and its severity.  This was not accomplished on remand and the Board is compelled to remand this matter once again in order to ensure that corrective actions are taken.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

As well, by its earlier remand the Board, in pertinent part, directed the AMC to arrange for the conduct of additional VA medical examinations to assess the nature and etiology of the Veteran's claimed hypertension and a bilateral hand disorder.  Each examination and associated opinions were provided in July 2013, with an addendum to those examination reports being prepared in October 2013 by the same, examining VA nurse practitioner.  Initial examination yielded a diagnosis of hypertension which the examiner indicated was initially diagnosed in 2008 and an opinion that it was not at least as likely as not that the Veteran's hypertension was incurred in service or caused by claimed inservice injury, event, or illness.  The examiner cited that obesity was the number one cause of hypertension and that the Veteran's body mass index was in excess of 35 and should be less than 25.  As to the question of secondary service connection, the examiner concluded that the Veteran did not have diabetic neuropathy and found that diabetes did not cause or aggravate hypertension, noting in addition to that previously indicated that it was the Veteran's unhealthy lifestyle that contributed to the development of his hypertension.  

That opinion and accompanying rationale are found by the Board to be inadequate.  The question as to service incurrence is not one that is fully explained by notation of the date of initial diagnosis, but rather by date of onset as indicated by clinical data and/or credible complaints and reports of pertinent manifestations, none of which were discussed by the VA examiner.  Moreover, no opinion was offered as to whether hypertension was manifested in service or during the one-year period after service.  Also, the statement that diabetes does not cause or aggravate hypertension is incomplete, as the rationale provided was that obesity, an elevated body mass index, and an unhealthy lifestyle were contributing to the development of hypertension, without regard to the question of whether the Veteran's hypertension was in any way worsened by his diabetes mellitus.  Remand for clarifying opinion is deemed necessary.  Stegall, supra.  

The record also reflects that the VA examination in July 2013 culminated in entry of a diagnosis of median neuropathy of each hand, with initial diagnosis occurring in 2012.  Reference was made to nerve conduction studies in April 2012 identifying bilateral median neuropathy involving only the sensory fibers, but no median motor or ulnar motor or sensory neuropathy.  According to the examiner, it is was less likely than not that the Veteran's neuropathy was incurred in service or the result of inservice injury, event, or illness, or the result of presumed Agent Orange exposure in service, but without addressing specifically the date of initial onset or whether pertinent complaints or manifestations were identified in the initial postservice year.  The provided rationale was that the Veteran's neuropathy affected only the sensory fibers of each wrist and entailed a description of the nature of median neuropathy and its effects, to include carpal tunnel syndrome which she found was less likely as not incurred in service or caused by inservice injury or Agent Orange exposure, albeit without a discussion of aggravation by service-connected diabetes.  Additional notations were to the effect that the Veteran's was service-connected for sciatic nerve paralysis, but without explanation as to the significance of that fact, and also that diabetic neuropathy did not appear to be present.  Yet, the VA examiner indicated that persons with diabetes or other metabolic disorders directly affecting the body's nerves were more susceptible to and at high risk for median nerve compression leading to carpal tunnel syndrome.  She find, however, that the Veteran may have damage to his median nerves from hand arthritis, which was reported to be not uncommon for a person in his age group, but no opinion was offered as to whether any hand arthritis was of service onset or otherwise the result of service or service-connected disability.  On the basis of the noted inadequacies, remand to obtain clarifying medical opinion is necessitated.  Stegall, supra.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder any and all pertinent VA treatment records not already on file.  

2.  Thereafter, return the reports of the VA examinations undertaken by A. Varughese, CNP, in July 2013, with addendum to the examination reports of October 2013, for the preparation of a further addendum to the original reports.  If CNP Varughese is unavailable or in the event that she desires to further examine the Veteran, the Veteran should be accorded additional VA examination(s) at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hypertension and bilateral hand disorder.  The Veteran's VA claims folder in its entirety should be provided to the examiner/reviewer or her designee for use in the study of this case.  

CNP Varughese or her designee should, after a further review of the claims folder, be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or any disorder of either of his hands, inclusive of arthritis or neuropathy, originated in service or is otherwise related to his military service or any event occurring therein, including presumed Agent Orange exposure in Vietnam?  As part thereof, the date of onset, as shown by pertinent manifestations and relevant complaints and history, of each disorder should be noted.  

b)  Is it at least as likely as not that the Veteran's hypertension or any organic disease of the nervous system, to include neuropathy or arthritis affecting either hand of the Veteran was present within the one-year period immediately following his discharge from service in October 1965, and, if so, how and to what degree was any such disease manifested?  Whether any manifestations of acute or subacute peripheral neuropathy of either hand were in evidence, clinically or by credible account of any lay person, should also be fully set forth.  

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension and/or any indicated disorder of either hand?  If it is determined that hypertension and/or any indicated disorder of either hand was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Lastly, readjudicate each of the issues remaining on appeal based on all of the evidence of record, including that added to the actual and virtual claims folder following entry of the statement of the case, and all dispositive legal authority.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review.  

No action by the appellant is needed prior to his receipt of further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


